Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 1 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 2 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 3 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 4 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 5 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 6 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 7 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 8 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                          Document     Page 9 of 10
Case 17-31607   Doc 43   Filed 09/04/19 Entered 09/04/19 08:51:40   Desc Main
                         Document      Page 10 of 10
